DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hasegawa et al. (U.S. Patent No. 8,314,346 B2).
Regarding claim 1, Hasegawa discloses a light-emitting diode, comprising:
a support having a bottom wall (FIG. 8(b): under the broadest reasonable interpretation, substrate 1 and frame 13 combine to form the support, with substrate 1 forming the bottom wall of the support), a light-emitting chip on the support (FIG. 8(b): 21, see col. 17, line 30), and a die bonding structure (FIG. 8(b): 10, see col. 5, line 54 and col. 7 line 45), wherein
the bottom wall has at least one through hole therein (FIG. 8(b): 1 has hole in which 10 is formed); and
the light-emitting chip is attached to the bottom wall through the die bonding structure (FIG. 8(b): 21 is attached to 1 through 10, see col. 7, line 54).
Regarding claim 2, Hasegawa discloses the bottom wall has a recess portion on a side thereof distal to the light-emitting chip (FIG. 4(b) discloses an embodiment showing a recess in 10 distal from the top surface), the recess portion is in communication with the through hole (FIG. 4(b): step structure 10b forms the through hole above the step in communication with the recess below the step);
the die bonding structure comprises a first die bonding layer and a second die bonding layer (FIG. 4(b) portion of 10 below the step and portion of 10 above the step);
the first die bonding layer is in the through hole (FIG. 4(b): 10 within the through hole above the step); and
the second die bonding layer is in the recess portion (FIG. 4(b): 10 within the recess below the step).
Regarding claim 3, Hasegawa discloses an orthographic projection of the recess portion on the bottom wall covers and exceeds an orthographic projection of the through hole on the bottom wall (FIG. 4(b): portion below 10b overlaps and exceeds portion above 10b).
Regarding claim 4, Hasegawa discloses the light-emitting chip is on a surface of the first die bonding layer distal to the second die bonding layer (FIGs. 4(b) and 8(b): chip 21 applied on top surface of 10 and as such on the surface of 10 distal to the portion of 10 below 10b).
Regarding claim 5, Hasegawa discloses the die bonding structure further comprises a third die bonding layer on a surface of the first die bonding layer distal to the second die bonding layer (FIG. 8(b): 29, see col. 17, line 33); and
the light-emitting chip is on a surface of the third die bonding layer distal to the first die bonding layer (FIG. 8(b): 21 on top surface of 29).
Regarding claim 11, Hasegawa discloses a backlight source, comprising a light-emitting diode wherein the light-emitting diode is the light-emitting diode according to claim 1 (see col. 1, line 44 and the rejection of claim 1 above). 
Regarding claim 12, Hasegawa discloses a backlight source, wherein the backlight source is the backlight source according to claim 11 (see col. 1, line 44 and the rejection of claim 11 above). 
Regarding claim 13, Hasegawa discloses a method for manufacturing a light-emitting diode, comprising:
providing a support having a bottom wall (FIG. 8(b): under the broadest reasonable interpretation, substrate 1 and frame 13 combine to form the support, with substrate 1 forming the bottom wall of the support), a light-emitting chip on the support (FIG. 8(b): 21, see col. 17, line 30),
forming at least one through hole in the bottom wall (FIG. 8(b): 1 has hole in which 10 is formed); and
forming a die bonding structure in the at least one through hole (FIG. 8(b): 10, see col. 5, line 54 and col. 7 line 45), wherein
attaching a light-emitting chip on the bottom wall through the die bonding structure (FIG. 8(b): 21 is attached to 1 through 10, see col. 7, line 54).
Regarding claim 14, Hasegawa discloses forming a recess portion ,which is in communication with the through hole (FIG. 4(b): step structure 10b forms the through hole above the step in communication with the recess below the step), wherein the forming a die bonding structure in the at least one through hole comprises:

forming the first die bonding layer in the through hole (FIG. 4(b): 10 within the through hole above the step); and
forming the second die bonding layer in the recess portion (FIG. 4(b): 10 within the recess below the step).
Regarding claim 15, Hasegawa discloses the forming a forming of a recess portion on a side of the bottom wall distal to the light-emitting chip further comprises:
forming the recess portion such that an orthographic projection of the recess portion on the bottom wall covers and exceeds an orthographic projection of the through hole on the bottom wall (FIG. 4(b): portion below 10b overlaps and exceeds portion above 10b).
Regarding claim 16, Hasegawa discloses forming the light-emitting chip on a surface of the first die bonding layer distal to the second die bonding layer (FIGs. 4(b) and 8(b): chip 21 applied on top surface of 10 and as such on the surface of 10 distal to the portion of 10 below 10b).
Regarding claim 17, Hasegawa discloses forming a third die bonding layer on a surface of the first die bonding layer distal to the second die bonding layer (FIG. 8(b): 29, see col. 17, line 33); and
Providing the light-emitting chip is on a surface of the third die bonding layer distal to the first die bonding layer (FIG. 8(b): 21 on top surface of 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (U.S. Patent No. 8,314,346 B2) in view of Amo et al. (U.S. Patent No. 7,687,823 B2).
Regarding claim 7, Hasegawa discloses the first die bonding layer and the second die bonding layer are made of a same material and formed together as one piece (FIG. 4(b): 10 is one continuous piece).
Hasegawa is silent in regards to the third bonding layer being of the same material and formed together.
Amo discloses the first, second, and third die bonding layers are made of a same material and formed together as one piece (FIG. 1: 301, bottom portion corresponds to second die bonding layer, middle portion corresponds to first die bonding layer, upper portion above top surface of 40 corresponds to third bonding layer). 

Regarding claim 19, Hasegawa discloses the first die bonding layer and the second die bonding layer are made of a same material and formed together as one piece (FIG. 4(b): 10 is one continuous piece).
Hasegawa is silent in regards to the third bonding layer being of the same material and formed together.
Amo discloses the first, second, and third die bonding layers are made of a same material and formed together as one piece (FIG. 1: 301, bottom portion corresponds to second die bonding layer, middle portion corresponds to first die bonding layer, upper portion above top surface of 40 corresponds to third bonding layer). 
The difference between the claim and the Hasegawa reference comes down to the level of the upper surface of the bonding layer. Amo, as discussed above, teaches a die bonding layer having an upper surface above the bottom wall of the support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Amo to the teachings of Hasegawa such that the die bonding layer extends above the top surface of the bottom wall. The motivation to do so is to form a pedestal portion that mitigates a problem of light being absorbed at corners of the support thereby improving light extraction (see col. 5, lines 45-50).
Claims 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (U.S. Patent No. 8,314,346 B2) in view of Suehiro et al. (U.S. Pub. No. 2010/0123164 A1).
Regarding claim 8, Hasegawa is silent in regards to the light-emitting diode further comprises a heat dissipation layer in contact with a surface of the die bonding structure distal to the light-emitting chip.
Suehiro discloses a heat dissipation layer in contact with a surface of the die bonding structure distal to the light-emitting chip (FIG. 1: 4, see paragraph 0089). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Suehiro to the teachings of Hasegawa so as to enhance the heat dissipation efficiency (see paragraph 0007).
Regarding claim 10, Hasegawa, as previously modified by Suehiro discloses the heat dissipation layer comprises metal (see paragraph 0089).
Regarding claim 20, Hasegawa is silent in regards to the light-emitting diode further comprises forming a heat dissipation layer in contact with a surface of the die bonding structure distal to the light-emitting chip.
Suehiro discloses forming a heat dissipation layer in contact with a surface of the die bonding structure distal to the light-emitting chip (FIG. 1: 4, see paragraph 0089). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Suehiro to the teachings of Hasegawa so as to enhance the heat dissipation efficiency (see paragraph 0007).


Allowable Subject Matter
Claims 6, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819